Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Death, § 8*—when physician’s death certificate is inadmissible in evidence. A death certificate issued by a physician in another State who attended plaintiff’s intestate at the time of the latter’s death, stating that death was due to the intestate being run over by a street car three months prior to such physician’s attendance on the intestate, held inadmissible, in an action to recover damages for such death, as being mere hearsay.